Citation Nr: 0817117	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to May 
1976.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An August 1992 rating decision denied the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder.

2.  Evidence associated with the claims file since the August 
1992 rating decision was not of record at the time of the 
August 1992 rating decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder.


CONCLUSION OF LAW

The evidence received since the August 1992 rating decision 
is new and material, and the claim of entitlement to service 
connection for a bilateral knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim as the Board is taking action favorable to 
the veteran by reopening the claim of entitlement to service 
connection for a bilateral knee disorder.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

An unappealed rating decision in August 1992 denied the 
veteran's claim of entitlement to service connection for a 
knee disorder on the basis that the veteran's bilateral knee 
disorder was shown to have existed prior to military service 
and was not aggravated by military service.  The relevant 
evidence of record at the time of the August 1992 rating 
decision consisted of the veteran's service medical records.

The veteran did not file a notice of disagreement after the 
August 1992 rating decision.  Therefore, the August 1992 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2005, a claim to reopen the issue of entitlement 
to service connection for a bilateral knee disorder was 
received.  Evidence of record received since the August 1992 
rating decision includes VA medical records dated from August 
2005 to October 2006 and a transcript of an April 2008 
videoconference hearing before the Board.  All of the 
evidence received since the August 1992 rating decision is 
"new" in that it was not of record at the time of the 
August 1992 decision.  In addition, the new evidence is 
material as it relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  The VA medical records repeatedly 
show that the veteran has a current diagnosis of a bilateral 
knee disorder.  At the time of the August 1992 rating 
decision, there was no medical evidence of record that the 
veteran had received a diagnosis of any knee disorder after 
separation from military service.  

In addition, in the transcript of the April 2008 
videoconference hearing before the Board, the veteran stated 
that he did not experience symptoms of a knee disorder prior 
to service, that the symptoms increased in severity during 
service, and that the symptoms continued after separation 
from military service.  Although his statements are not 
competent to establish a diagnosis or the etiology of his 
currently diagnosed bilateral knee disorder, his statements 
are competent evidence as to what he observed.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (lay statements are 
competent to prove that a claimant exhibited certain features 
or symptoms of an injury or illness during service).  
Accordingly, the veteran's statements are competent evidence 
that he did not experience symptoms of a bilateral knee 
disorder prior to entering military service.  

Therefore, the VA medical records and the transcript of the 
April 2008 videoconference hearing before the Board raises a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened; to this extent the appeal is allowed.

	(CONTINUED ON NEXT PAGE)


REMAND

The veteran's service medical records show that he received 
multiple diagnoses of bilateral knee disorders during 
military service.  Medical records dated on March 29, 1976 
and April 14, 1976 stated that the veteran's bilateral knee 
disorder pre-existed military service.  However, on the March 
8, 1976 enlistment report of medical history, the veteran 
indicated that he had never had any knee problems.  By 
statute, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. § 
1111 (West 2002).  

As such, a medical examination is in order to determine the 
etiology of the veteran's currently diagnosed bilateral knee 
disorder.  38 C.F.R. §§ 3.159, 3.326 (2007); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to determine the etiology 
of any bilateral knee disorder found.  
The claims file must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  All tests 
or studies necessary to make this 
determination must be conducted.  
Following a review of the service and 
post-service medical records, the 
examiner must state whether any 
currently diagnosed bilateral knee 
disorder pre-existed military service.  
If a disorder is found to have 
pre-existed military service, the 
examiner must state whether it was 
permanently aggravated beyond its 
natural progression by military 
service.  If any bilateral knee 
disorder currently diagnosed is found 
to have not pre-exist military service, 
the examiner must state whether the 
currently diagnosed bilateral knee 
disorder is related to the veteran's 
military service.  If any of the above 
requested opinions cannot be made 
without resort to mere speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


